Citation Nr: 0109428	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  95-33 545 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to assignment of a compensable disability 
rating for service-connected chronic sciatic pain. 

2.  Entitlement to assignment of a higher disability rating 
for service-connected right hand carpal tunnel syndrome, 
currently rated as 30 percent disabling.

3.  Entitlement to service connection for left hand carpal 
tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1985 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and May 1996 rating 
decisions by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The August 1995 
rating decision, in pertinent part, granted service 
connection for chronic sciatic pain, assigning a 
noncompensable rating, and also granted service connection 
for right hand carpal tunnel syndrome, assigning a 30 percent 
disability rating. A notice of disagreement (NOD) as to the 
right hand carpal tunnel syndrome issues was received in 
August 1995, a statement of the case (SOC) on that issue was 
issued in September 1995, and a substantive appeal (SA) was 
received in September 1995.  

The May 1996 rating decision denied service connection for 
left hand carpal tunnel syndrome.  The RO has indicated that 
a document received in May 1996 constituted a NOD on the 
chronic sciatic pain claim which was addressed in the August 
1995 rating decision as well as a NOD on the left carpal 
tunnel syndrome claim which was denied by the May 1996 rating 
decision.  In October 1996, an SOC addressing both issues was 
furnished to the veteran, and an SA addressing both issues 
was received in November 1996. 


REMAND

Preliminary review of the claims file reveals that the 
veteran has been scheduled for several VA examinations, but 
has failed to report for such examinations or otherwise 
respond to the RO's notices concerning the scheduled 
examinations.  It appears that the Post Office attempted to 
deliver at least one such notice addressed to the veteran, 
but that delivery could not be made.  The record also reveals 
that the RO attempted to contact the veteran by phone, but 
that the phone number was wrong.  

The Board acknowledges that it is the claimant's obligation 
to keep VA apprised of his or her current address.  Hyson v. 
Brown, 5 Vet.App. 262 (1993).  However, the claims file 
includes at least two documents dated in 1998 which show a 
different address where it appears the veteran may have been 
living while attending college.  Another document from the 
Department of the Army has the same address (except for a 
different apartment number).  Further, some VA documents 
appear to refer to a veteran by the same name, but cite a 
different claim number.  Moreover, the Board notes that the 
veteran has been assigned a 30 percent disability VA 
compensation rating.  It is not clear from the claims file if 
compensation payments are actually being made to the veteran, 
and it may be that she is still in receipt of temporary 
military disability severance pay.  

The veteran's representative has requested additional action 
to locate the veteran.  Under the particular circumstances of 
this case which do not clearly show that all efforts have 
been made to locate the veteran, the Board believes that 
additional action in that regard is warranted. 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to attempt to locate the veteran, 
including contact the veteran's 
accredited representative, a cross-check 
with VA compensation payment records, and 
a check with the Department of the Army.  
The RO's efforts should include an 
attempt to contact the veteran at 8573 W 
101st Street, Terrace Apt. 308 (or Apt. 
3), Palos Hills, IL  60465 which is an 
addressed listed on 1998 Department of 
the Army and DePaul University documents.  
If necessary, a check with DePaul 
University should be made to ascertain 
the veteran's current address. 

2.  Regardless of whether or not the 
veteran is located, the RO should take 
appropriate action to ensure that all 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000 
are complied with.  The RO's efforts in 
this regard should include, but not 
necessarily be limited to action to 
obtain and make of record all pertinent 
VA and private medical records which are 
not already in the claims file, to 
include any records of continuing 
treatment over the past several years;  

3.  If the veteran is located, the RO 
should also schedule special VA 
examinations for the disabilities in 
question, to include an etiology opinion 
on the service connection issue.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations, and all 
indicated special studies and tests 
should be accomplished.  All clinical and 
special test findings should be reported 
to allow for proper evaluation under VA 
laws and regulations.  

4.  The RO should then review the 
veteran's claims in light of the expanded 
record and determine whether the benefits 
sought can be granted.  The veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and her representative have the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



